J-S43008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

DARRELL EDWARD TAYLOR

                         Appellant                 No. 1573 MDA 2015


                Appeal from the PCRA Order August 17, 2015
              In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0000805-2008


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED JUNE 24, 2016

     Appellant, Darrell Edward Taylor, appeals from the order entered in

the Dauphin County Court of Common Pleas, which denied his second

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546.    On January 15, 2009, a jury convicted Appellant of robbery.

On February 27, 2009, the court sentenced Appellant to a term of 25-50

years’ imprisonment. Appellant’s sentence included a mandatory minimum

sentence pursuant to 42 Pa.C.S.A. § 9714(a)(2) (providing for mandatory

minimum 25-year sentence for defendant convicted of violent crime, if at

time of commission of current offense, defendant had two prior violent crime

convictions). This Court affirmed on March 30, 2010, and Appellant did not

seek further review with our Supreme Court.        See Commonwealth v.

Taylor, 996 A.2d 558 (Pa.Super. 2010).
J-S43008-16


     Appellant timely filed his first PCRA petition pro se on March 10, 2011.

The court appointed counsel, who filed a petition to withdraw and a

Turner/Finley “no-merit” letter on May 11, 2011.         The court granted

counsel’s petition to withdraw and issued Rule 907 notice June 13, 2011. On

July 7, 2011, the PCRA court dismissed Appellant’s petition.      This Court

affirmed on March 22, 2012, and Appellant did not seek further review with

our Supreme Court.      See Commonwealth v. Taylor, 47 A.3d 1253

(Pa.Super. 2012). On April 6, 2015, Appellant filed the current pro se PCRA

petition, which Appellant amended on June 26, 2015. On July 14, 2015, the

PCRA court issued Rule 907 notice. Appellant filed a response; however, the

court dismissed Appellant’s petition as untimely on August 17, 2015.      On

September 10, 2015, Appellant timely filed a pro se notice of appeal. The

PCRA court ordered Appellant to file a Rule 1925(b) statement, and

Appellant timely complied.

     The timeliness of a PCRA petition is a jurisdictional requisite.

Commonwealth v. Hackett, 598 Pa. 350, 956 A.2d 978 (2008), cert.

denied, 556 U.S. 1285, 129 S. Ct. 2772, 174 L. Ed. 2d 277 (2009). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. 42 Pa.C.S.A § 9545(b)(1). A judgment is deemed final at

the conclusion of direct review or at the expiration of time for seeking

review. 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to the

timeliness provisions in the PCRA allow for very limited circumstances under


                                   -2-
J-S43008-16


which the late filing of a petition will be excused. 42 Pa.C.S.A. § 9545(b)(1).

A petitioner asserting a timeliness exception must file a petition within sixty

days of the date the claim could have been presented.          42 Pa.C.S.A. §

9545(b)(2). When asserting the newly created constitutional right exception

under Section 9545(b)(1)(iii), “a petitioner must prove that there is a ‘new’

constitutional right and that the right ‘has been held’ by that court to apply

retroactively.” Commonwealth v. Chambers, 35 A.3d 34, 41 (Pa.Super.

2011), appeal denied, 616 Pa. 625, 46 A.3d 715 (2012).               Instantly,

Appellant’s judgment of sentence became final on April 29, 2010. Appellant

filed his current petition on April 6, 2015, almost five years later; thus, the

petition is patently untimely.    See 42 Pa.C.S.A. § 9545(b)(1).     Appellant

attempts to invoke Section 9545(b)(1)(iii), contending his sentence is

unconstitutional pursuant to the United States Supreme Court’s decision in

Alleyne v. United States, ___ U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314

(2013) (decided 6/17/13) (holding any fact increasing mandatory minimum

sentence for crime is considered element of crime to be submitted to fact-

finder and found beyond reasonable doubt). Importantly, Alleyne does not

qualify   as   a   timeliness    exception   under   Section   9545(b)(1)(iii).

Commonwealth v. Miller, 102 A.3d 988 (Pa.Super. 2014).            Additionally,

even if Alleyne applied retroactively and Appellant had complied with the

60-day rule, Alleyne does not affect mandatory minimum sentences based

on a prior conviction.   See id. (stating Alleyne provides no relief where


                                      -3-
J-S43008-16


increase in minimum sentence is based on prior conviction).   Accordingly,

the PCRA court properly denied Appellant’s petition.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                                    -4-